Citation Nr: 1102512	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for bilateral foot fungus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 until August 
1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied service connection for the 
above-referenced claims.  

In his January 2009 Appeal to the Board of Veterans' Appeals (VA 
Form 9), the Veteran requested a Board hearing at the RO.  In May 
2009, the Veteran submitted notice to the RO that he no longer 
wanted a hearing.  Therefore, the request for a Board hearing at 
the RO is deemed withdrawn and the Board will continue with the 
appeal.  See 38 C.F.R. § 20.704(d) (2010).

The issue of service connection for kidney stones is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran 
currently has a bilateral foot fungus disorder that is 
etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral foot fungus 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA. Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By a letter dated in June 2006, the Veteran was notified of the 
information and evidence necessary to substantiate his claim.  VA 
told the Veteran what information he needed to provide, and what 
information and evidence that VA would attempt to obtain.  Under 
these circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by a letter 
dated in June 2006, wherein VA informed the Veteran as to the 
type of evidence necessary to establish a disability rating or 
effective date.  Adequate notice has been provided to the Veteran 
prior to the transfer and certification of his case to the Board, 
and thus, compliance with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nevertheless, in 
light of the Board's denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the Court's 
holding.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.

With respect to the bilateral foot fungus claim, there is also no 
duty on the part of VA to provide a medical opinion because as in 
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003), the Veteran 
has been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question and further 
substantiating evidence suggestive of a linkage between his 
active service and his claimed disorder, if shown.  The Veteran 
has not done so, although given the opportunity to submit or 
identify medical evidence in this regard.  No evidence thus 
supportive has otherwise been obtained with respect to the 
Veteran's claim.  As will be described in greater detail below, 
the medical evidence of record does not show that the Veteran 
currently has a diagnosed bilateral foot fungus disorder that is 
etiologically related to his period of active duty.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    
 
Legal Criteria for Service Connection

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a pre-existing injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Generally, to prove service connection, the record must contain:  
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony of an in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

After determining that all relevant evidence has been obtained, 
the Board must then assess the credibility and probative value of 
proffered evidence of record as a whole.  See 38 U.S.C.A. § 
7104(a); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

Bilateral Foot Fungus

Here, the Veteran claims that he has a bilateral foot fungus 
disorder that is related to his military service.  According to 
the Veteran, he was treated for "jungle rot" of his feet and 
given a physical profile while on active duty.  Having reviewed 
the evidence of record in light of all pertinent laws, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection in this instance.  Therefore, the appeal 
must be denied.

The Veteran's service treatment records have been reviewed and 
are negative for reports or treatment of a skin disorder 
affecting his feet.  The August 1971 separation report of medical 
examination shows that the clinical examination of the Veteran's 
skin and feet was normal.  At that time, the Veteran described 
his health as good.

The Veteran's post-service private treatment records have been 
associated with the claims file and show treatment for unrelated 
disorders.  These records are negative for reports of any skin 
symptomatology and are likewise negative for a diagnosed skin 
disorder affecting the feet.

In an August 2006 statement, the Veteran reported that he was 
treated by a private dermatologist.  However, he indicated that 
the records from this treatment had been destroyed following the 
physician's retirement.  He did not specify the date of his 
private treatment or identify the disorder for which he was 
treated.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the claim for 
service connection for a bilateral foot fungus disorder.  The 
competent medical evidence does not show that the Veteran has a 
current diagnosis of a foot fungus disorder or that he was 
treated for said condition during his period of active service.  
Indeed, the evidence of record is devoid of any objective medical 
findings whatsoever of the claimed disorder.  The Board notes 
that a threshold requirement for the granting of service 
connection is evidence of a current disability.  In the absence 
of evidence of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In so determining, the Board acknowledges the Veteran's reports 
that he experienced bilateral foot fungus in service and 
currently has the claimed disorder.  Even assuming, for the sake 
of argument, that the Veteran's accounts of a current disorder 
are true, there is still no current bilateral foot fungus 
diagnosis currently of record.  The Board finds it significant 
that the Veteran has presented no evidence dated during the 
appeal period showing actual diagnoses related to the claimed 
disorder.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  
Moreover, there is no competent medical evidence linking a 
diagnosed foot fungus disorder to the Veteran's military service.  
Given this, there is no basis to grant service connection in this 
instance.  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements that he currently has 
bilateral foot fungus that first manifested during his military 
service.  The Board acknowledges that the Veteran is competent, 
even as a layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., experiencing skin symptomatology.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that lay evidence is one type of evidence that 
must be considered, and that competent lay evidence can be 
sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 
1335 (Fed. Cir. 2006).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Id.  Although the Veteran is 
competent to report that he has experienced foot symptomatology 
ever since his military service, the Board must still weigh his 
lay statements against the medical evidence of record.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")). 
 
In making this credibility determination, the Board does not find 
the Veteran's statements concerning a current bilateral foot 
fungus disorder that began in service to be credible.  The Board 
finds that while the Veteran's reports of experiencing a 
bilateral foot fungus since service are competent, he made such 
reports only in conjunction with his claim for benefits.  As 
noted above, the service treatment records are negative for any 
reports of a skin disorder affecting his feet.  While the medical 
evidence of record shows frequent treatment for unrelated 
disorders, there are no current reports of any skin 
symptomatology or a diagnosed foot fungus disorder.  Given the 
preponderance of the evidence in its totality, the Veteran's 
reports of a current foot fungus disorder that began in service 
are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See also 
Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the 
credibility of lay evidence can be affected and even impeached by 
inconsistent statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor). 
 
Again, the Board has also considered the Veteran's account of 
experiencing foot symptomatology since his military service.  
However, even if his account is true, as discussed above, the 
claims file is negative for any objective evidence of a current 
foot fungus disorder or a medical opinion linking the claimed 
disorder to his military service.  Ultimately, there is no basis 
to grant the claim for service connection in this instance. 
 
For the Board to conclude that the Veteran currently has a 
bilateral foot fungus disorder that is related to service would 
be speculation, and the law provides that service connection may 
not be granted on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 
 
The Board has considered the Veteran's statements in support of 
his claim that he experiences a bilateral foot fungus as a result 
of his military service.  While he is certainly competent to 
describe the extent of his current symptomatology and his 
military experiences, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render him 
competent to offer evidence on matters such as medical diagnosis 
or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 
 
In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for bilateral foot fungus.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  See Gilbert, 1 Vet. App. at 53.  Accordingly, 
the appeal is denied.   


ORDER

Service connection for bilateral foot fungus is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
remaining claim of service connection for kidney stones.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A; 38 C.F.R. § 3.159(c).

Here, the Veteran claims that his current kidney stones disorder 
is related to his military service.  According to the Veteran, 
his kidney stones first manifested during his military service.  
He reported that he underwent inpatient treatment for the 
disorder while on active duty.  Specifically, he reported that he 
was treated for this disorder while stationed in Qin Yong, 
Vietnam, between October and December of 1970.  

The Veteran's available service treatment records, reflecting 
outpatient treatment, have been associated with the claims file 
and are negative for symptomatology related to kidney stones.  
The private medical records dated after the Veteran's separation 
from active duty reflect a diagnosis of kidney stones in May 
1976.  Subsequent treatment records reflect periodic treatment 
for the claimed disorder.

Having reviewed the evidence of record, the Board finds that 
additional development is needed with respect to the Veteran's 
claim.  While the Veteran's available service treatment records 
of his outpatient medical treatment have been associated with the 
claims file, it is unclear whether additional treatment records 
exist that may show in-patient hospital treatment for the claimed 
disorder.  Records of such treatment may prove beneficial in 
deciding the Veteran's claim.  Thus, on remand, the RO/AMC should 
endeavor to obtain and associate with the claims file any 
hospital records showing that the Veteran underwent treatment 
while stationed in Qin Yong, Vietnam, between October and 
December of 1970.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make attempts to 
associate with the claims file any available 
service treatment records showing that the 
Veteran underwent in-patient treatment 
between October 1970 and December 1970 near 
Qin Yong, Vietnam.  If said records are not 
available, the RO/AMC should document for the 
record the search undertaken and the 
unavailability of the records and inform the 
Veteran of this fact.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, to 
include scheduling the Veteran for an 
appropriate VA examination, if so warranted.  
If further action is required, it should be 
undertaken prior to further claim 
adjudication. 
 
3.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate the 
Veteran's claim for service connection.  If 
the benefits sought on appeal remain denied, 
provide the Veteran and his representative 
with a Supplemental Statement of the Case and 
afford and adequate time to respond thereto 
before the record is returned to the Board 
for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 
(West Supp. 2010).


____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


